Citation Nr: 1420260	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1985 to July 1991.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a March 2012 Travel Board hearing.  A copy of that transcript is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to his active military service.  

The Board notes that at the March 2012 Board hearing, the Veteran reported that he underwent treatment for a hole in his ear drum at the Crete Nation Clinic, possibly in 2011.  See Board hearing transcript pg. 14.  Additionally, a review of the Veteran's claims file reveals a March 2011 VA treatment record in which the Veteran reported that he received treatment from Dr. L.J. at Sapulpa Indian Clinic.  The Veteran also reported that he underwent an audiogram ten years prior.  The Board notes that the only medical records associated with the Veteran's claims file are VA treatment records.  As these outstanding private records could possibly contain evidence favorable to the Veteran, the Board finds that a remand is necessary to provide the Veteran with another opportunity to identify any post-service non-VA treatment records pertaining to his bilateral hearing loss and tinnitus.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, particularly private treatment records from the Crete Nation Clinic and the Sapulpa Indian Clinic.  The Veteran should also be provided the opportunity to identify any post-service audiograms, including one completed between approximately 2000 and 2001.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. If, and only if, additional treatment records are obtained, return the claims folder to the VA examiner who conducted the July 2011 VA audiology examination for an addendum concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

After reviewing the record again, including any new post-service treatment records, the examiner is then asked to provide a statement as to whether the new post-service treatment records change his negative etiology opinions in any way.  
The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



